DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6 – 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sawada et al.
(US 2015/0295344).
	Regarding claim 1, Sawada et al. discloses a charging coupler (fig. 1 - 4) for charging electric vehicles, comprising: a grip 1 in a tubular shape, the grip comprising: a front opening 9 disposed on one end of the grip, a rear opening 10 disposed on the other end of the grip, and a first half-tube 2A and a second half-tube 2B connected with each other along a longitudinal direction of the grip, an electrical connector 20, arranged on the front opening of the grip, and a cable holder (fig. 1 – 4, not labeled), arranged on the rear opening of the grip, wherein a groove 8 is disposed on the first half-tube, the groove is extended along an edge of the first half-tube and connected with the second half-tube, a first latch portion (fig. 3, not labeled) is arranged in the first half-tube. a rib (fig. 3, not labeled) is arranged in the second half-tube, the rib is extended along an edge of the second half-tube and connected with the first half-tube, a second latch portion (corresponding to the first latch portion, not shown) is arranged in the second half-tube, the groove is filled with a sealant 41, the rib is inserted into the groove and substantially matched with the groove, the sealant is filled in a gap between the rib and the groove [0029], and the first latch portion is latched with the second latch portion to tighten connection of the first half-tube and the second half-tube.
	Regarding claim 2, Sawada et al. discloses a positioning base is disposed on and protrudes from an inner surface of the second half-tube, and a controller (fitting detection terminal could be considered as controller) electrically connected to the electrical connector is arranged on the positioning base (fig. 4).
	Regarding claim 6, Sawada et al. discloses a tapered ring and a flange are arranged on an outer surface of the electrical connector, and an inner tapered surface corresponding to the tapered ring is arranged on an inner surface of the grip; a rubber ring is disposed between the flange and an inner edge of the front opening, and the inner tapered surface is attached on and abuts against the tapered ring to push the flange toward the front opening (arrangement in fig. 3).
	Regarding claim 7, Sawada et al. discloses a pin is disposed on and protrudes from the inner surface of the grip, the pin is inserted into the electrical connector along a lateral direction of the electrical connector, and a gap is disposed between the pin and the electrical connector in a longitudinal direction of the electrical connector (arrangement in fig. 1 - 3).
	Regarding claim 8, Sawada et al. discloses one half of the inner tapered surface is located on an inner surface of the first half-tube, the other half of the inner tapered surface is located on an inner surface of the second half-tub (arrangement in fig. 1 - 3).
	Regarding claim 9, Sawada et al. discloses the rib is in contact with an outer side of an inner surface of the groove ([0021] – [0023] arrangement in fig. 1 - 4).
	Regarding claim 10, Sawada et al. discloses the gap is disposed between the rib and an inner side of the inner surface of the groove ([0021] – [0023], arrangement in fig. 1 - 4).
Regarding claim 11, Sawada et al. discloses an inner edge of the rear opening of the grip is engaged with an outer surface of the cable holder (fig. 3, the hole 10 will engage with 43 and the head of 25).
Regarding claim 12, Sawada et al. discloses a cable electrically connected to the electrical connector and penetrating through the cable holder and extending from inside of the grip to outside of the grip (fig. 1 - 4).
Regarding claim 13, Sawada et al. discloses a plurality of cables, wherein the electrical connector comprises a sleeve and a terminal holder inserted in the sleeve; a plurality of positioning notches corresponding to the cables are disposed on an outer surface of the terminal holder; a plurality of terminals are respectively disposed on the cables, and each of the terminals is arranged correspondingly in each of the positioning notches (fig. 1 - 4).
Regarding claim 14, Sawada et al. discloses at least one arm latch is arranged on the terminal holder to latch the sleeve (fig. 1 - 4).
Regarding claim 15, Sawada et al. discloses a pin is disposed on and protrudes from an inner surface of the grip, and the pin penetrates through the sleeve to be inserted to the terminal holder along a lateral direction of the electrical connector (fig. 1 - 4).
Regarding claim 16, Sawada et al. discloses the first latch portion is disposed adjacent to the groove, and the second latch portion is disposed adjacent to the rib (fig. 1 - 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sawada et al.
(US 2015/0295344) as applied to claim 1 above, and further in view of Brown, II (US 8,016,607).
	Regarding claim 2, Sawada et al. discloses a positioning base is disposed on and protrudes from an inner surface of the second half-tube (fig. 1).
	However, Sawada et al. does not disclose a controller (verbally) electrically connected to the electrical connector is arranged on the positioning base.
Brown, II discloses a controller electrically connected to the electrical connector is arranged on the positioning base (column 4, lines 29 - 38).
It would have been obvious at the time before effective date of the invention was filed to a person having ordinary skill in the art to provide Brown’s, II controller for Sawada’s et al. charging coupler wherein a controller electrically connected to the electrical connector is arranged on the positioning base to control supplying power or interrupting power of the electrical connector.

Allowable Subject Matter
Claims 3 – 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach “a pressing block corresponding to the controller is disposed on and protrudes from an inner surface of the first half-tube, and the controller is pressed by the pressing block to be fixed on the positioning base” as recited in claim 3. Clams 4 and 5 depend from objected claim 3 and therefore have the same allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADIMIR IMAS whose telephone number is (571)272-8288. The examiner can normally be reached 8:00 A.M. - 5:00 P.M. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.I./               Examiner, Art Unit 2831                                                                                                                                                                                         /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831